Citation Nr: 1101770	
Decision Date: 01/14/11    Archive Date: 01/20/11

DOCKET NO.  05-09 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
chondromalacia patella with tendonitis, right knee, prior to 
December 20, 2005.

2.  Entitlement to an evaluation in excess of 20 percent for 
status post right patellofemoral arthroplasty with partial 
reconstruction, with residuals, from January 1, 2007 to August 
26, 2007.

3.  Entitlement to an evaluation in excess of 60 percent for 
total knee replacement, right knee, from October 1, 2008.

4.  Entitlement to an effective date prior to October 23, 2008, 
for the award of a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to August 1979 
and from August 1983 to December 1994.  He had unverified service 
from July 1981 to July 1983.

Based on a November 2003 VA Joints examination, the RO, in 
February 2004 proposed to reduce the 20 percent rating assigned 
for the Veteran's chondromalacia patella with tendonitis of the 
right knee to a 10 percent rating.  The Veteran was properly 
notified, and in a June 2004 rating decision, the RO reduced the 
Veteran's rating for chondromalacia of the right knee from 20 
percent to 10 percent, effective September 1, 2004.  In a June 
2004 statement, the Veteran maintained that not only was the 
reduction incorrect, but that the knee was actually worse, 
requiring his use of a knee brace. 

The Veteran appealed the propriety of this reduction to the 
Board, who remanded the issue to the RO in a January 2009 
opinion.  In a February 2010 rating decision, the RO reinstated 
the 20 percent rating for the right knee effective September 1, 
2004.  

In an October 2007 rating decision, the RO provided a temporary 
100 percent evaluation for total right knee replacement 
(previously considered as chondromalacia patella with tendonitis 
and subluxation of the right knee under Diagnostic Codes (DC) 
5019 and 5257) due to convalescence, effective August 27, 2007.  
He was additionally provided a 100 percent scheduler rating, 
effective October 1, 2007, and a subsequent 30 percent rating was 
assigned effective October 1, 2008.  In an October 2008 rating 
decision, the RO increased the Veteran's total right knee 
replacement rating to 60 percent effective October 1, 2008.

Also in the February 2010 rating decision, the Veteran was 
provided a temporary 100 percent rating based on surgical 
treatment necessitating convalescence effective December 20, 
2005.  His 20 percent rating was then reinstated effective 
January 1, 2007 (after his convalescence period had expired.).  
This 20 percent rating was effective until August 26, 2007.

In sum, the Veteran's current staged ratings for his right knee, 
for the period on appeal, are:

1.	 20 percent from December 1, 2003 to December 19, 2005 
2.	100 percent from December 20, 2005 to December 31, 2006 
3.	20 percent from January 1, 2007 to August 26, 2007
4.	100 percent from August 27, 2007 to September 30, 2008 
5.	60 percent from October 1, 2008 

The Court of Appeals for Veterans Claims has held that a rating 
decision issued subsequent to a notice of disagreement which 
grants less than the maximum available rating does not abrogate 
the pending appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993); 
see also Corchado v. Derwinski, 1 Vet. App. 160 (1991).  With 
respect to the issues on appeal, all ratings below 100 percent 
properly remain before the Board for review.  For the periods 
where the Veteran was in receipt of a temporary total 100 percent 
rating (TTR), he was in receipt of the maximum available rating; 
hence, those periods will not be addressed in this decision.  

This appeal was previously before the Board in January 2009.  The 
Board remanded the claim so that the Veteran could receive 
corrective notice, treatment records could be requested,  and the 
Veteran could be scheduled for a VA examination.  The case has 
been returned to the Board for further appellate consideration.

The issue of entitlement to an effective date prior to October 
23, 2008, for the award of a total rating based on individual 
unemployability due to service-connected disabilities (TDIU) is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify you if further action is required 
on your part.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  Prior to December 20, 2005, right knee chondromalacia patella 
with tendonitis was not manifested by flexion limited to 30 
degrees or extension limited to 15 degrees.  

3.  The Veteran underwent partial prosthetic replacement surgery 
of his right knee on December 20, 2005, and was awarded a TTR 
through January 31, 2007.

5.  For the period from February 1, 2007 to August 26, 2007, the 
Veteran's status post right patellofemoral arthroplasty with 
partial reconstruction, with residuals was manifested was not 
manifested by flexion limited to 30 degrees or extension limited 
to 15 degrees.  

5.  The Veteran underwent a total right knee replacement on 
August 27, 2007, and was awarded a TTR through September 30, 
2007, and a schedular 100 percent rating through September 30, 
2008.

6.  From October 1, 2008, the Veteran's total right knee 
replacement was manifested by chronic residuals consisting of 
severe painful motion or weakness in the affected extremity.

CONCLUSIONS OF LAW

1.  Prior to December 20, 2005, the criteria for an evaluation in 
excess of 20 percent for right knee chondromalacia patella with 
tendonitis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5019, 5257, 5260, 5261 (2010).

2.  The criteria for an evaluation in excess of 20 percent for 
status post right patellofemoral arthroplasty with partial 
reconstruction, with residuals, for the period from February 1, 
2007 to August 26, 2007, have not been met.  38 C.F.R. §38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5019, 
5257, 5260, 5261, and 5055 (2010).

3.  From October 1, 2008, the criteria for a rating in excess of 
60 percent for total right knee replacement, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5055 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  In 
this case, the Veteran filed his increased rating claim in August 
2004.  Thereafter, he was notified of the provisions of the VCAA 
in correspondence dated in October 2004, December 2008, and 
January 2009.  The letters notified the Veteran of VA's 
responsibilities in obtaining information to assist the Veteran 
in completing his claim, identified the Veteran's duties in 
obtaining information and evidence to substantiate his claim, and 
provided other pertinent information regarding VCAA.  Thereafter, 
the claim was reviewed and a supplemental statement of the case 
(SSOC) was issued in February 2010.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 
183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); 
Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson 
(Mayfield III), 07-7130 (Fed. Cir. September 17, 2007). 

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) found that the VCAA notice 
requirements applied to all elements of a claim.  Additional 
notice as to these matters was provided in a March 2006 letter.  
The notice requirements pertinent to the issues on appeal have 
been met and all identified and authorized records relevant to 
these matters have been requested or obtained.

The Veteran has been made aware of the information and evidence 
necessary to substantiate his claims and has been provided 
opportunities to submit such evidence.  A review of the claim 
file also shows that VA has conducted reasonable efforts to 
assist him in obtaining evidence necessary to substantiate his 
claim during the course of this appeal.  The Veteran's service 
treatment records and VA treatment records were obtained and 
associated with his claims file.  He was also afforded VA medical 
examinations in April 2006, February 2007, October 2008, and May 
2009 to assess the current nature of his claimed disability.

Furthermore, he has not identified any additional relevant 
evidence that has not otherwise been requested or obtained.  The 
Veteran has been notified of the evidence and information 
necessary to substantiate his claim, and he has been notified of 
VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  As a result of the development that has been 
undertaken, there is no reasonable possibility that further 
assistance will aid in substantiating his claim.

Laws and Regulations - Increased Rating

Disability evaluations are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155(West 2002 & Supp. 2009); 38 C.F.R. § 4.1 (2010).
In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 1 
Vet.App. 589, 594 (1991).  However, where an increase in the 
level of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 
7 Vet.App. 55 (1994).  Nevertheless, the Board acknowledges that 
a claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
is made. Hart v. Mansfield, 21 Vet. App. 505 (2007). Therefore, 
the analysis in this decision is undertaken with consideration of 
the possibility that additional staged ratings may be warranted 
for different time periods.

It is the responsibility of the rating specialist to interpret 
reports of examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so that 
the current rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2 (2010).  Consideration of 
factors wholly outside the rating criteria constitutes error as a 
matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  
Evaluation of disabilities based upon manifestations not 
resulting from service- connected disease or injury and the 
pyramiding of ratings for the same disability under various 
diagnoses are prohibited. 38 C.F.R. § 4.14 (2010).

Furthermore, 38 C.F.R. §  4.68, the amputation rule, provides 
that the combined rating for disabilities of an extremity shall 
not exceed the rating for the amputation at the elective level, 
were amputation to be performed.

When there is a question as to which of two evaluations to apply, 
the higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that rating, 
otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7 
(2010).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with all 
reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for reconciling 
actual conflict or a contradiction in the evidence.  38 C.F.R. 
§ 4.3 (2010).
5019 Bursitis.  The diseases under diagnostic codes 5013 
through 5024 will be rated on limitation of motion of affected 
parts, as arthritis, degenerative, except gout which will be 
rated under diagnostic code 5002.

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or 
joints involved (DC 5200 etc.). When however, the limitation 
of motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 pct is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 
5003. Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. In the absence of limitation of 
motion, rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray findings, 
above, will not be combined with ratings based on limitation of 
motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray findings, 
above, will not be utilized in rating conditions listed under 
diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010)

525
6
Knee, ankylosis of:

Extremely unfavorable, in flexion at an angle of 45° or 
more
6
0

In flexion between 20° and 45°
5
0

In flexion between 10° and 20°
4
0

Favorable angle in full extension, or in slight flexion 
between 0° and 10°  
3
0
38 C.F.R. § 4.71a, Diagnostic Code 5256 (2010)
525
7
Knee, other impairment of:

Recurrent subluxation or lateral instability:

Severe
30

Moderate
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2010)

526
0
Leg, limitation of flexion of:

Flexion limited to 15°
30

Flexion limited to 30°
20

Flexion limited to 45°
10

Flexion limited to 60°  
0
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2010)

526
1
Leg, limitation of extension of:

Extension limited to 45°  
50

Extension limited to 30°
40

Extension limited to 20°
30

Extension limited to 15°
20

Extension limited to 10°
10

Extension limited to 5°
0
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2010)

526
2
Tibia and fibula, impairment of:

Nonunion of, with loose motion, requiring brace  
40

Malunion of:

With marked knee or ankle disability
30

With moderate knee or ankle disability
20

With slight knee or ankle disability
10
38 C.F.R. § 4.71a, Diagnostic Code 5262 (2010)

5055
Knee replacement (prosthesis).

Prosthetic replacement of knee joint:

For 1 year following implantation of prosthesis
100

With chronic residuals consisting of severe painful 
motion or weakness in the affected extremity
60

With intermediate degrees of residual weakness, pain or 
limitation of motion rate by analogy to diagnostic codes 
5256, 5261, or 5262. 

Minimum rating
30
Note (1): The 100 pct rating for 1 year following implantation 
of prosthesis will commence after initial grant of the 1-month 
total rating assigned under § 4.30 following hospital discharge.
Note (2): Special monthly compensation is assignable during the 
100 pct rating period the earliest date permanent use of crutches 
is established
38 C.F.R. § 4.71a, Diagnostic Code 5055 (2010)

 
38 C.F.R. § 4.71, Plate II (2010)

The intent of the schedule is to recognize painful motion with 
joint or periarticular pathology as productive of disability.  It 
is the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at least 
the minimum compensable rating for the joint.  Crepitation either 
in the soft tissues such as the tendons or ligaments, or 
crepitation within the joint structures should be noted carefully 
as points of contact which are diseased.  38 C.F.R. § 4.59.

The Court has held that diagnostic codes predicated on limitation 
of motion do not prohibit consideration of a higher rating based 
on functional loss due to pain on use or due to flare-ups under 
38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 Vet. 
App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995). VA 
regulations require that a finding of dysfunction due to pain 
must be supported by, among other things, adequate pathology. 38 
C.F.R. § 4.40 (2010). "[F]unctional loss due to pain is to be 
rated at the same level as the functional loss when flexion is 
impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).

Factual Background

In June 2003, the Veteran underwent right diagnostic knee 
arthroscopy and chondral debridement of the trochlear lesion.  A 
October 2003 rating action awarded him a TTR based on 
convalescence effective until November 30, 2003.

In November 2003, the Veteran was afforded a VA joints 
examination.  The Veteran complained of daily right knee pain.  
He reported flare-ups with long sitting, long standing, and any 
significant walking.  At the time he did not use any crutches, 
canes, braces or corrective shoes.  He reported that he had 
worked as a landscaper, but quit because of his knee and had not 
been able to return to work since his June 2003 surgery.  On 
physical examination, measuring with a goniometer, there was full 
extension of the right knee and flexion to 110 degrees with 
"pain on extremes."  He did not have fatigue, weakness or lack 
of endurance which additionally limited his range of motion.  He 
had edema in the right knee.  He walked with a limp, but had no 
effusion, instability, weakness, tenderness, redness, heat, 
abnormal movement or guarding of movement.  He did not have 
ankylosis or inflammatory arthritis.  The examiner opined that 
the Veteran would not be able return to work as a landscaper, and 
would probably have to seek sedentary work.  

During an August 2004 VA surgical orthopedic follow-up visit, it 
was noted that the right knee had "not dramatically improved" 
since the June 2003 surgery.  Right knee range of motion was from 
zero degrees to 120 degrees, with significant crepitus with range 
of motion.  He was encouraged to use anti-inflammatory 
medications and perform his physical therapy exercises.  

An August 2004 VA vocational rehabilitation medical 
questionnaire, signed by an orthopedic surgeon was to the effect 
that a desk-based type of job would prolong the Veteran's native 
knee cartilage, but that that the Veteran would eventually need a 
right knee replacement.

A February 2005 VA surgical orthopedic note reported that the 
Veteran continued to experience daily pain, and used a hinge 
brace when doing prolonged walking or standing.  It was noted 
that a recent MRI showed effusion with grade I degenerative 
signal in each meniscus.  A May 2005 orthopedic note included a 
physical examination, which showed the Veteran had full right 
knee range of motion from zero to 120 degrees, stable to valgus 
and varus stress as well as anterior and posterior drawer.  .  In 
August 2005, he continued to have a good range of motion of the 
right knee (zero to 120 degrees), and the knee was noted to be 
stable to varus and valgus stress.  He had pain during the 
patella grind test.  He was noted to have "grade IV trochlear 
osteochondral defect causing significant disability."  

In October 2005, the Veteran was noted to have a "very severe 
problem with patellar femoral arthritis of about grade IV."  His 
knee was noted to have progressively worsened, with "pain 
syndrome" of 6 to 8 out of 10 (with 10 being the highest level 
of pain).  He did not wear a brace.  On physical examination his 
knee was noted to be strong, with a full range of motion.  
However, he had pain directly over the patella femoral joint.  He 
was noted to be "mildly histrionic on moving the patella," but 
the examiner believed the patella was tender.  The knee was noted 
to be essentially within normal limits.  The physician noted that 
because of the "pain syndrome" the Veteran had a 100 percent 
disability in the knee, and that "under social security he may 
be deemed unable to work because of the pain syndrome." 

In December 2005, just prior to his December 20, 2005 surgery, 
the Veteran was provided an admission history and physical 
examination.  He was noted to have daily pain, which affected his 
daily activities, and was unable to do manual labor.  At that 
time, he was wearing a hinged knee brace for prolonged standing 
or walking.  He had a "good range of motion" from zero to 120 
degrees, and his knee was stable to varus and valgus stress.  He 
had minimal effusion, and he had pain with the patella grind 
test.  The impression given was of patellar femoral syndrome, and 
the surgical plan was for a right patellar shield.

On December 20, 2005 the Veteran had a right patella replacement.  
A December 21, 2005 x-ray of the right knee noted right 
patellofemoral joint replacement changes prosthesis in place.

In April 2006, the Veteran was afforded a VA Joints examination; 
the claims file was reviewed in conjunction with the examination.  
The examiner noted that the Veteran underwent a patellofemoral 
arthroplasty with a partial reconstruction, and continued to use 
a cane.  He reported that his knee did not lock on him or give 
way; however he had no endurance in the knee.  He reported no 
real periods of flare-ups, although he reported that after 
prolonged standing or walking he needed to sit down due to pain.  
He was noted to have a "partial prosthesis" in his right knee.  
On physical examination of the right knee, he complained of pain 
with any manipulation or touch or the knee, and pain upon 
straightening the knee.  He lacked 10 degrees of extension and 
had flexion to 110 degrees.  His flexion was performed very 
slowly, and pain was evident.  There was crepitus with the 
initial 10 degrees of extension and the last 10 degrees of 
flexion.  He had a dramatic limp.  Repetitive range of motion 
testing did not change the results of extension or flexion.  He 
was assessed with patellofemoral syndrome, status post right 
patellofemoral arthroplasty with partial reconstruction, with 
residuals.

In February 2007, the Veteran was afforded a VA Joints 
examination; his claims file was reviewed in conjunction with the 
examination.  He complained of pain going up and down stairs.  He 
reported subluxation of the patella, laterally.  He reported he 
could only stand 10 to 15 minutes, and occasionally he would lose 
his balance.  Prolonged walking also caused increased pain.  He 
reported flare-ups after prolonged driving or walking, which 
would occur daily, and last 5 to 6 minutes.  On physical 
examination, the knee would sublux as it approached approximately 
10 degrees of full extension.  He had a range of motion from zero 
to 140 degrees (full range of motion).  He had a mildly positive 
patella grind.  Repetitive motion of the right knee showed no 
increased pain and no change in the range of motion.  He was 
diagnosed with severe degenerative changes of the right knee 
status post patella shield in December 2005 with residual pain, 
subluxation of the patella and effusion.

By March 2007, VA treatment notes showed that the Veteran's right 
patellar shield implant had not helped his knee pain.  He felt 
that his knee was not better than the preoperative status, and 
perhaps even a little worse.  He described constant aching 
discomfort in the knee, intermittent swelling, and painful 
subluxation.  The examiner noted that the Veteran had been 
working vigorously on his physical therapy as evidenced by the 
good musculature.  He was noted to have a "fairly good range of 
motion" from less than five degrees of full extension to 90 
degrees of flexion.  He had moderate discomfort throughout the 
arc of motion.  The physician stated that the Veteran felt he was 
100 percent disabled at the time, and the physician agreed with 
him.  

Prior to his August 2007 surgery, the VA provided an admission 
history and physical examination of the Veteran.  The December 
2005 right patella surgery was noted, with very little 
improvement in the knee since.  He was very unstable walking any 
distance, his knee ached, and it would swell often.  The VA 
physician noted that nothing could be done for the Veteran short 
of a total knee arthroplasty.  

On August 27, 2007, the Veteran underwent a removal of his right 
patellofemoral arthroplasty, and a right total knee arthroplasty 
with cemented Smith-Nephew Genesis II system and patellar button 
revision.  

In an October 2007 VA surgical orthopedic note, it was reported 
that the right knee had a range of motion of 10 degrees short of 
full extension (-10 degrees) to 90 degrees of flexion.

The Veteran was afforded a VA joints examination in October 2008; 
his claims file was not reviewed in conjunction with the 
examination.  The examiner did note that the Veteran had a right 
total knee replacement in August 2007.  The Veteran complained of 
continued pain, and felt that he had no improvement since the 
surgery.  At this juncture, he was not using assistive devices, 
and he had no incapacitating episodes of arthritis.  He was 
limited to five minutes of standing and five to ten minutes of 
walking.  On physical examination, the right knee had extension 
to zero degrees without pain, and flexion from zero to 90 degrees 
with pain from 80 to 90 degrees.  He did not have a change in 
range of motion upon repetitive testing.  He did not have joint 
ankylosis.  He was noted to be incapable of work as a landscaper.  
The diagnosis was total right knee replacement, which had a 
severe affect on his ability to exercise or play sports.  It also 
had a moderate affect on his ability to do chores.  He was not 
otherwise significantly affected in his activities of daily 
living by his knee disorder.

In November 2008, a VA physician noted that the Veteran had an 80 
percent overall disability because of his pain syndrome and right 
knee.  The physician also felt that the Veteran was unemployable, 
although he provided no rationale for this opinion.

In May 2009, the Veteran was afforded a VA joints examination; 
his claims file was reviewed in conjunction with the examination.  
He did not have episodes of locking or subluxation of his right 
knee.  He had constant effusion with swelling and tenderness.  He 
did not report any flare-ups of his right knee.  He did report 
being unable to stand for more than a few minutes and unable to 
walk for more than a few yards.  He had an antalgic gait, and 
used a brace.  On physical examination of the right knee, the 
examiner observed bony joint enlargement, effusion, heat, 
tenderness, pain at rest, and guarding of movement.  There was no 
crepitation, but the knee clicked and snapped.  There was not 
instability, and there was patella baja.  His range of motion 
included normal extension to zero degrees, and flexion to 20 
degrees.  There was objective evidence of pain following 
repetitive range of motion testing, but the examiner was unable 
to test if there was additional loss of motion, due to the 
Veteran's pain level.  X-rays were interpreted to show a low 
riding of the patella (patella baja), and fluid in the knee.  His 
right knee replacement was noted to have a severe affect on his 
ability to do chores, shop, exercise, participate in recreation 
or traveling, and in the ability of the Veteran to dress himself.  
It was also noted to have a moderate affect on his ability to 
bath, drive, and use the toilet.  During the examination he had 
difficulty putting on his shoes and socks.  The examiner could 
not determine if there was any additional loss of motion due to 
pain, without resort to mere speculation.  The examiner noted the 
Veteran was unable to work, but did not provide a rationale for 
that opinion.

Two weeks later, in May 2009, during a VA orthopedic follow-up 
appointment, the Veteran had extension to five degrees less than 
full (-5 degrees) and 100 degrees of flexion.  He continued to 
have tenderness over the knee, and trouble walking long 
distances.  He also reported several recent falls due to his 
knee.  

By December 2009, VA treatment notes showed that the Veteran had 
full extension and 110 degrees of flexion with good stability.  
He was noted to be doing "fairly well" although he complained 
of pain and stated that he still had a noticeable limp.  The 
physician noted that the Veteran did not limp during his VA 
treatment visit. 

Analysis

In adjudicating a claim, the Board must assess the competence and 
credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 
368-69 (2005).  The Board also has a duty to assess the 
credibility and weight given to evidence.  Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001).  The Board acknowledges that the Veteran is 
competent to give evidence about what he experienced.  See Layno 
v. Brown, 6 Vet. App. 465 (1994); Falzone v. Brown, 8 Vet. App. 
398, 403 (1995).  The Board finds that the Veteran is competent 
to report the symptoms associated with his right knee disability.

Competency of evidence, however, must be distinguished from 
weight and credibility, which are factual determinations going to 
the probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 
24, 25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").  See also 
Buchanan, supra (The Board cannot determine that lay evidence 
lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  If the Board concludes that 
the lay evidence presented by a veteran is credible and 
ultimately competent, the lack of contemporaneous medical 
evidence should not be an absolute bar to the veteran's ability 
to prove his claim of entitlement to disability benefits based on 
that competent lay evidence.)  Here, the Board finds that the 
Veteran is not credible in reporting his symptoms.  During a May 
2009 VA examination the Veteran was only able to flex his right 
knee to 20 degrees.  Five months prior he had flexion to 90 
degrees (this was closer to the time of his surgery).  Two weeks 
later, in May 2009, he had flexion to 100 degrees.  One examiner 
noted that the Veteran was "histrionic" in reporting his 
symptoms.  Throughout his VA examinations the Veteran reported 
being unemployed but did not report that he was in school/taking 
college courses.  In December 2009, the Veteran stated that he 
had walked with a noticeable limp, but the VA treating physician 
noted that the Veteran did not have a limp during the 
examination.  In sum, after a review of the different statements 
the Veteran has made to treating physicians, VA examiners, and 
the marked difference between his May 2009 VA examination range 
of motion testing and his VA treatment records range of motion, 
the Board finds that the Veteran's descriptions of the severity 
of his symptoms are not credible.

Prior to December 20, 2005

On review, prior to December 20, 2005, the Board finds that the 
criteria for an evaluation greater than 20 percent for right knee 
chondromalacia patella with tendonitis are not met or more nearly 
approximated.  Objective evidence does not show flexion limited 
to 15 degrees or extension limited to 20 degrees.  Objective 
evidence does not show flexion limited to 30 degrees or extension 
limited to 15 degrees in the knee, which support ratings of 20 
percent under DCs 5260 and 5261).  The Board acknowledges the 
Veteran's complaints of pain and limitation, but objective 
findings do not support a higher evaluation based on functional 
impairment due to pain on motion or other factors.  Additionally, 
the Veteran was already in receipt of a separate 10 percent 
rating for subluxation from October 2005 to August 2007, and the 
Veteran has not appealed that rating, so it is not before the 
Board at this time.

The Veteran filed his increased rating claim in August 2004.  In 
November 2003 there was full extension of the right knee and 
flexion to 110 degrees with "pain on extremes."  The right knee 
did not demonstrate fatigue, weakness or lack of endurance which 
additionally limited his range of motion.  In August 2004, the 
knee had full extension and flexion to 120 degrees.  In February 
2005, the knee had full extension and flexion to 120 degrees.  In 
October 2005, he was noted to have a full range of motion of his 
right knee.  In December 2005, just prior to his surgery, there 
was full extension and flexion to 120 degrees of the knee.  Based 
on range of motion alone, the Veteran's right knee disability did 
not warrant a compensable rating prior to December 20, 2005.  

In August 2004, there was crepitus on range of motion of the 
knee.  In February 2005, right knee effusion and degeneration of 
the meniscus were noted, and the Veteran continued to complain of 
pain in the right knee joint, especially behind the patella.  In 
the February 2010 rating decision which restored the 20 percent 
rating, the RO noted that the 20 percent rating was assigned 
under DC 5258, and found that the Veteran's right knee disability 
symptoms were analogous to cartilage, semilunar, dislocated, with 
frequent episodes of "locking," pain, and effusion into the 
joint.  The Board notes that DC 5258, which best describes the 
Veteran's disability prior to December 20, 2005 does not provide 
for a rating higher than 20 percent.  As such, the Veteran's 
right knee chondromalacia patella with tendonitis does not 
warrant a rating in excess of 20 percent prior to December 20, 
2005.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding 
that the Board's choice of diagnostic code should be upheld so 
long as it is supported by explanation and evidence).

From January 1, 2007 to August 26, 2007

As noted above, on December 20, 2005 the Veteran underwent right 
patellofemoral arthroplasty, which included placement of a 
femoral shield and patella.  He was awarded a TTR, through 
December 31, 2006.  

During the February 2007 VA Joints examination, on physical 
examination, the right knee would sublux as it approached 
approximately 10 degrees of full extension.  He had a range of 
motion from zero to 140 degrees (full range of motion).  He had a 
mildly positive patella grind.  Repetitive motion of the right 
knee showed no increased pain and no change in the range of 
motion.  In March 2007, VA treatment notes showed that the 
Veteran's right patellar shield implant had not helped his knee 
pain.  He was noted to have a fairly good range of motion from 
less than five degrees of full extension to 90 degrees of 
flexion.  He had moderate discomfort throughout the arc of 
motion.  

Based on range of motion alone, the Veteran's right knee 
disability did not warrant a compensable rating in the period 
from January 1, 2007 to August 26, 2007.  Once again, it is 
apparent that Veteran's right knee disability symptoms were 
analogous to cartilage, semilunar, dislocated, with frequent 
episodes of "locking," pain, and effusion into the joint as 
found in Diagnostic Code 5258, which best describes the Veteran's 
disability.  As such, the Veteran's right knee chondromalacia 
patella with tendonitis does not warrant a rating in excess of 20 
percent from January 1, 2007 to August 26, 2007.

From October 1, 2008

Following his total right knee replacement on August 27, 2007, 
the Veteran was provided a 100 percent (total) disability rating 
until September 30, 2008.  He was subsequently awarded a 60 
percent rating from October 1, 2008.  DC 5055 only provides the 
higher rating of 100 percent for the year following the 
implantation of the prosthesis, which the Veteran received.  
Furthermore, as noted above,  38 C.F.R. §  4.68, the amputation 
rule, provides that the combined rating for disabilities of an 
extremity shall not exceed the rating for the amputation at the 
elective level, were amputation to be performed.  DCs 5163 and 
5164 provide ratings of 60 percent for amputation of the leg.  As 
such, the Board finds that the Veteran cannot be entitled to a 
rating in excess of 60 percent for his total right knee 
replacement.  The Board has considered whether there was 
additional loss of function as a result of repetitive use of the 
right knee.  However, where a disability has been rated at the 
maximum level provided by the diagnostic code under which it is 
rated, the considerations of DeLuca do not apply. VAOPGCPREC 36-
97, 63 Fed. Reg. 31262 (1998), citing Johnston v. Brown, 10 Vet. 
App. 80 (1997) (remand for consideration of functional loss of 
range of motion of a wrist due to pain inappropriate where rating 
currently assigned for limitation of motion was maximum available 
under the applied diagnostic code). 

The Board has considered additional staged ratings under Hart v. 
Mansfield, 21 Vet. App. 505 (2007), but concludes that they are 
not warranted.  Although the Veteran's symptoms appeared to have 
increased between his 2008 and 2009 examinations, there is no 
evidence which would provide for an additional staged rating 
within this time period (the Veteran is in receipt of the highest 
schedular rating for his disability beginning October 1, 2008).  
Since the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine is not applicable.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Additionally, the Board 
considered and additional rating for residual surgical scar, but 
find that one is not warranted as the scar is nontender and non-
adherent.

The Board has also considered whether the Veteran's disability 
presents an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of extra-schedular ratings is warranted.  See 38 
C.F.R. § 3.321(b)(1) (2007); Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996).  In this case, there are no exceptional or unusual 
factors with regard to the Veteran's right knee disability.  The 
threshold factor for extraschedular consideration is a finding 
that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will 
apply unless there are 'exceptional or unusual' factors which 
render application of the schedule impractical.").  Here, the 
rating criteria reasonably describe his disability levels and 
symptomatology and provide for higher ratings.   Where a higher 
rating is no longer available, the amputation law applies.  
Additionally, the Board explored whether other diagnostic codes 
could afford the Veteran a higher rating, and if an additional 
separate rating could have been provided under a different 
diagnostic code, and provided an additional period of total 
disability based on a different diagnostic code.  Thus, his 
disability picture is contemplated by the Rating Schedule, and 
the assigned schedular evaluation is, therefore, adequate.  See 
Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Referral for 
extraschedular consideration is not warranted

In reaching the conclusion above, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's 
claims, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F. 3d. 1361, 
1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
57 (1990).

ORDER

Prior to December 20, 2005, entitlement to an evaluation in 
excess of 20 percent for chondromalacia patella with tendonitis, 
right knee is denied.

From February 1, 2007 to August 26, 2007, entitlement to an 
evaluation in excess of 20 percent for status post right 
patellofemoral arthroplasty with partial reconstruction, with 
residuals is denied.

From October 1, 2008, entitlement to an evaluation in excess of 
60 percent for total right knee replacement is denied.  


REMAND

The Veteran is seeking an effective date earlier than October 1, 
2008 for the award of TDIU.  The Board notes that a statement of 
the case was issued in July 2010 regarding this issue, and the 
claims folder was transferred to the Board later that month, 
prior to the Veteran submitting a timely substantive appeal.  
However, in his informal hearing presentation, dated in November 
2010, the Veteran's national service officer restated the 
Veteran's contention that he was entitled to an earlier effective 
date for this benefit.  The Board accepts this statement as a 
substantive appeal.  

A review of the claims folder reflects that in May 2005, the 
Veteran was reported by the VA to be attending vocational 
rehabilitation classes.  In August 2005, it was noted that he was 
attending vocational rehabilitation classes and taking college 
classes.  The VA vocational rehabilitation folder has not been 
associated with the claims folder.    

The United States Court of Appeals for Veterans Claims (Court) 
has held that a request for a total disability rating based on 
individual unemployability (TDIU), whether expressly raised by a 
claimant or reasonably raised by the record, is an attempt to 
obtain an appropriate rating for disability or disabilities, and 
is part of a claim for increased compensation.  There must be 
cogent evidence of unemployability in the record.  See Rice v. 
Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 
F.3d 1362 (Fed. Cir. 2009).  The Board refers to the RO for 
clarification and any indicated development, the matter of 
whether the Veteran sought a TDIU earlier than October 1, 2008.  
In determining the effective date of the TDIU award, the Board is 
required to look to all communications in the file which may be 
construed as a formal or an informal claim for TDIU or for an 
increased rating for a service connected disability, and, then, 
to all other evidence in the record to determine the "earliest 
date of which," within the year prior to the claim, the increase 
in disability was ascertainable.  Quarles v. Derwinski, 3 Vet. 
App. 129, 134 (1992); Rice, 22 Vet. App. 447.

It does not appear that the Veteran was provided with 
notification regarding evidence required to establish an earlier 
effective date for TDIU.

In view of the foregoing, additional development is required.  
The case is REMANDED for the following actions:

1.  The AMC/RO must review the claims file 
and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied, regarding 
the issue of entitlement to an earlier 
effective date for TDIU.  See also 38 C.F.R. 
§ 3.159 (2002).

2.  The AMC/RO should obtain the veteran's 
vocational rehabilitation folder and 
associate it with the claims folder.

3.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and 
representative, if any, should be furnished 
a supplemental statement of the case and 
given the opportunity to respond thereto.



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


